     Case 1:20-cr-00019-DAD-BAM Document 84 Filed 06/17/21 Page 1 of 2


 1   John Kemper Jackson (#172544)
     Law Offices of John K. Jackson
 2   900 West Main Street
     Visalia, CA 93291
 3
     Telephone: 559.713.1000
 4   Facsimile: 559-713.1422
 5   Attorney for Defendant
     Adrian Arredondo Alvarado
 6
 7
                             IN THE UNITED STATES DISTRICT COURT
 8
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                      Case No. 1:20-CR-00019 DAD - BAM
11
                          Plaintiff,                STIPULATION TO MODIFY TERM OF
12                                                  PRETRIAL RELEASE; ORDER
     vs.
13
     ADRIAN ARREDONDO
14   ALVARADO, ET.AL.,
15                       Defendants.
16
17           IT IS HEREBY STIPULATED by and between the parties hereto through their
18   respective counsel, that pretrial release condition (7)(m) relating to Mr. Alvarado’s Home
19   Detention be modified to read as follows:
20           CURFEW: You are restricted to your residence every day from 10:00 p.m. to 5:00 a.m.,
21   or as adjusted by the Pretrial Service office for medical, religious services, employment or court-
22   ordered obligations. All other conditions remain in full force and effect.
23           To date, Pretrial Services Officer Anthony Perez reports Mr. Alvarado has been
24   compliant with all his release conditions, this curfew would allow Mr. Alvarado more flexibility
25   to better meet his ability to support his family.
26   ////

27   /// /

28
     Case 1:20-cr-00019-DAD-BAM Document 84 Filed 06/17/21 Page 2 of 2


 1            All other conditions remain in full force and effect.
 2
 3                                                           Respectfully submitted,
 4                                                           McGregor W. Scott
                                                             United States Attorney
 5
 6   DATED: June 15, 2021                                    /s/ Katherine Schuh
                                                             KATHERINE SCHUH
 7                                                           Assistant United States Attorney
                                                             Attorney for Plaintiff
 8
 9
                                                             Law Offices of John K. Jackson
10
     DATED: June 15, 2021                                    /s/ John K. Jackson
11                                                           JOHN K. JACKSON
                                                             Attorney for Defendant
12                                                           Adrian Arredondo Alvarado
13
14                                                ORDER
15            IT IS SO ORDERED that pretrial release condition 7(m) be modified so the location
16   monitoring component of supervision be as follows:
17            CURFEW: You are restricted to your residence every day from 10:00 p.m. to 5:00 a.m.,
18   or as adjusted by the Pretrial Service office for medical, religious services, employment or court-
19   ordered obligations. All other conditions remain in full force and effect.
20
     IT IS SO ORDERED.
21
22
     Dated:     June 16, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28

                                                       -2-
